PER CURIAM.
These consolidated appeals arise from the trial court’s entry of a final judgment of dismissal for failure to prosecute pursuant to Florida Rule of Civil Procedure 1.420(e).
We agree with appellants’ contention that plaintiff Janice M. Santa’s filing of an interrogatory to defendants within the one year period prior to the filing of defendants’ motion to dismiss, requesting the names of any additional, previously undisclosed witnesses, constituted sufficient record activity to preclude a dismissal for lack of prosecution. Philips v. Marshall Berwick Chevrolet, Inc., 467 So.2d 1068 (Fla. 4th DCA 1985); Greenwell v. Cuiffo, 415 So.2d 901 (Fla.3d DCA 1982); see Eastern Elevator, Inc. v. Page, 263 So.2d 218 (Fla.1972).
Reversed and remanded for further proceedings.